DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Remarks
Regarding claim 10, the Examiner will note the existence of potentially allowable subject matter.  Specifically, the subject matter of the Shaping Coefficient is such that the Examiner is unable to find prior art to reject the claim.  However, due to the 112A, 112B, and 103 rejections of claim 10 and the prior claims from which claim 10 depends, the claim cannot be allowed at this time.  The Examiner recommends an interview with the Examiner in order to better understand the changes needed to bring the application towards allowance.
Response to Arguments
Applicant’s arguments, regarding the drawing objections have been fully considered and are persuasive.  The objections have been withdrawn.  However, based on the current claim amendments, a new drawing objection is issued.  
The Examiner would note that the arguments made by the applicant for the use of box drawings is noted by the Examiner and will guide the Examiner in his interpretation of the prior art.  As noted by the Applicant on page 12, second paragraph, “any prior art needs to be reviewed in its whole entirety to evaluate whether it discloses the claimed elements designed to perform claimed function, regardless of how these elements are represented in the drawings. “. 
The Examiner would note that these new rejections are admissible due to the alterations of the independent claims.  The applicant did not merely “fold in” the cancelled claims.  Rather, in cancelling and adding the subject matter of cancelled claims to the independent claim, the applicant altered the dependency of these claims.  As such, the subject matter of these former dependent claims now applies universally, thus limiting each other.   This applies to the newly included drawing objections as well. 
Applicant’s arguments, regarding the Wolters 102 rejection have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant’s arguments, regarding the Wolters in view of Andrews and Wolters in view of Wentz 103 rejections have been fully considered and are persuasive.  The rejections have been withdrawn. 
Applicant’s arguments, regarding the aforementioned rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of MEYER-JAGENBERG, US 3280531.
Specification
The disclosure is objected to because of the following informalities: the term “sleeve” as defined by the specification is stated to be in contrast to the “tubes” of prior art.  
“2a: a tubular part (such as a hollow axle or a bushing) designed to fit over another part”
“2b: an open-ended flat or tubular packaging or cover.”

 As such, since the term sleeve is in fact a tube, the applicant merely creates confusion in stating the contrast between the sleeve and the tube.  Further, the applicant does not actually define the term “sleeve”.  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the reduction of all four angles (first, second, third, and fourth) from more than 15° to less than 15° (starting from the “sheetlike” state claim in step A);
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9, 11, and 12, and all subsequent dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specific reason for this rejection is that these claims all reduce all four of the angles from the sheetlike state, in which they are all 180° to less 

Regarding claim 5, the applicant appears to be “jumping” between different embodiments.  Simply put, the fourth longitudinal fold made in step C of claim 1 is reduced to less than 15°.  However, claim 5 indicates that this Step increase the fourth angle to more than 190°.  As such, it directly contradicts the limitation of claim 1, and therefore represents a written description violation and new matter situation.  

Regarding claim 10, the applicant appears to be “jumping” between different embodiments.  Simply put, the first and third angle are stated as less than 15° in claim 9, and then indicated as at least 165° in claim 10, with no intervening action to alter the angle.  As such, it directly contradicts the limitation of claim 9, and therefore represents a written description violation and new matter situation.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, 11, and 12, and all subsequent dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 

Regarding claims 2 and 10, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “sleeve” in claim 2is used by the claim to mean “not a tube” while the accepted meaning is “a tube.” The term is indefinite because the specification does not clearly redefine the term.  In the interest of compact prosecution, the examiner will interpret this term in accordance with its commonly known meaning. 

Regarding claims 1, 9, 11, and 12, the specific reason for this rejection is that these claims all reduce all four of the angles from the sheetlike state, in which they are all 180° to less than 15°, without any intervening modification to the other angles.  Simply put, in order to reduce the second and fourth angles, the first and third angles must first be increased to 180° (as shown in the figures).  As such, the claims are rendered indefinite, as it is not possible for the sequence of events to occur.  In the interest of compact prosecution, the examiner will interpret this as written, and search for art that contains four angles that begin at 180° and end at 0°.

Regarding claim 5, the applicant appears to be “jumping” between different embodiments.  Simply put, the fourth longitudinal fold made in step C of claim 1 is reduced to less than 15°.  However, claim 5 indicates that this Step increase the fourth angle to more than 190°.  As such, the claims are rendered indefinite, as it is not possible for the sequence of events to occur.  For examination purposes, this will be interpreted in accordance with the drawing of Figure 2, in which the fourth angle remains at or as close to 0°.

Regarding claim 10, the applicant appears to be “jumping” between different embodiments.  Simply put, the first and third angle are stated as less than 15° in claim 9, and then indicated as at least 165° in claim 10, with no intervening action to alter the angle.    As such, the claims are rendered indefinite, as it is not possible for the sequence of events to occur.  For examination purposes, this will be interpreted in accordance with the drawings.  For examination purposes, this will be interpreted in accordance with the drawing of Figure 2, in which the fourth angle remains at or as close to 0°.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 8-9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sanfilippo, (US 8,602,242) in view of Wolters, (US 2014/0242311).

Regarding claims 1 and 9, Sanfilippo discloses: A method comprising, as method steps,

a) providing a sheetlike composite (Fig. 2 shows the entire sheet); wherein the sheetlike composite includes a first longitudinal edge (Fig. 1, side edge 32) and a further longitudinal edge (Fig. 1, side edge 34), wherein the first longitudinal edge lies opposite the further longitudinal edge, wherein the sheetlike composite includes, in the following sequence in the direction from the first longitudinal edge to the further longitudinal edge: 
i. a first longitudinal crease (Fig. 5a, 52), 
ii. a second longitudinal crease (Fig. 5a, 54), 
iii. a third longitudinal crease (Fig. 5a, 62), and 
iv. a fourth longitudinal crease (Fig. 5a, 64);

b) producing a first longitudinal fold along the first longitudinal crease and a third longitudinal fold along the third longitudinal crease, wherein the first longitudinal fold is characterized by a first angle, wherein the third longitudinal fold is characterized by a third angle (Fig. 5a shows these folds having been made at 52 and 62);

(Fig. 5a shows these folds having been made at 54 and 64); and

d) contacting and joining the first longitudinal edge to the further longitudinal edge, thereby obtaining a longitudinal seam (Fig. 5a shows edges 32 and 34 forming seam 65), wherein the first angle, the second angle, the third angle and the fourth angle are each on the inner face of the sheetlike composite,
wherein the production of the first longitudinal fold in method step b) comprises reducing the first angle from more than 15° to not more than 15° (Starting off as a flat sheet in Fig. 2 and therefore at 180°, fold 52, shown in Fig. 5a, is folded to 0°),
 the production of the third longitudinal fold in method step b) comprises reducing the third angle from more than 15° to not more than 15° (Starting off as a flat sheet in Fig. 2 and therefore at 180°, fold 62, shown in Fig. 5a, is folded to 0°), 
the production of the second longitudinal fold in method step c) comprises reducing the second angle from more than 15° to not more than 15° (Starting off as a flat sheet in Fig. 2 and therefore at 180°, fold 54, shown in Fig. 5a, is folded to 0°), and 
the fourth angle is reduced from more than 15° to not more than 15° in method step c,(Starting off as a flat sheet in Fig. 2 and therefore at 180°, fold 64, shown in Fig. 5a, is folded to 0°), wherein producing a fold along a crease comprises folding along the crease such that an angle formed by fold regions of the sheetlike composite that are  (all of the folds, beginning at 180°, then are folded to at least 90° as shown in Fig. 3, and then folded to 0° as shown in 5a, thus meeting the claim limitation).

Sanfilipo does not explicitly disclose: 
a sheetlike composite comprising, as mutually superposed layers of a layer sequence, from an inner face of the sheetlike composite (201) to an outer face  of the sheetlike composite (201) 
i) an inner polymer layer, 
ii) a barrier layer, and 
iii) a carrier layer, wherein the sheetlike composite includes a first longitudinal edge and a further longitudinal edge, wherein the first longitudinal edge lies opposite the further longitudinal edge, wherein the sheetlike composite includes, in the following sequence in the direction from the first longitudinal edge to the further longitudinal edge: 

Wolters teaches: a sheetlike composite (Fig. 6, “sheetlike composite 3”) comprising, as mutually superposed layers of a layer sequence, from an inner face (Fig. 6, “a further layer of thermoplastic KSw 7”) of the sheetlike composite (201) to an outer face (Fig. 6, “layer of thermoplastic KSu 13”) of the sheetlike composite (201) 
i) an inner polymer layer (Fig. 6, “a further layer of thermoplastic KSw 7”), 
ii) a barrier layer (Fig. 6, “barrier layer 5”), and 
iii) a carrier layer (Fig. 6, “carrier layer 4”), wherein the sheetlike composite (Fig. 6, “sheetlike composite 3”)  includes a first longitudinal edge (see Examiner Illustration 1a, 1b, 1c) and a further longitudinal edge (see Examiner Illustration 1a, 1b, 1c), wherein the first longitudinal edge lies opposite the further longitudinal edge (see Examiner Illustration 1), wherein the sheetlike composite includes, in the following sequence in the direction from the first longitudinal edge to the further longitudinal edge: 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified material of Sanfilipo with the composite of Wolters, thereby combining prior art elements to achieve a predictable result.  The benefits of the Wolters material is that it is superior material to those used in the past, possessing more resiliency as well as waterproofing and light weight.

Regarding claim 2, the modified Sanfilipo further discloses: the method is a method of producing a sleeve-like container precursor for a single container (The product of Sanfilipo fits the description of a sleeve-like container as demonstrated by the pictorial depiction of the device as well as being defined).

Regarding claim 5, please see 112A, 112B, and 112D rejections above.  Sanfilipo discloses in Fig. 5A the fourth angle meeting the claim limitations of the embodiment shown in Fig. 2.

Regarding claim 8, the modified Sanfilipo further discloses: a container precursor is obtained in method step d), wherein the method comprises, as further method steps, e) forming a base region of the container precursor by folding the sheetlike composite (Figs. 7 and 8 shows the container being folded to have a base); f) closing the base region (Figs. 7 and 8 shows the container with a closed base); g) filling the container precursor with a foodstuff (Col. 1, line 31, “The present disclosure is directed to a flexible, stackable container for transporting and storing food items,”), and h) closing the container precursor in a top region thereby obtaining a closed container (Figs. 7 and 8 shows the container being folded to have a closed top).

Regarding claim 10, please see 112A and 112B rejections above.  Sanfilipo discloses in Fig. 5A the fourth angle meeting the claim limitations of the embodiment shown in Fig. 2.

However, the subject matter of the Shaping coefficient would be allowable subject matter if it were incorporated into the independent claims and the 112A and 11B rejections surrounding them were remedied (see examiner remarks above). 

Regarding claim 11, the subject matter of the claim is verbatim cited in claims 1 and 8 above.  In the interest of brevity, the Examiner will not repeat the citations.

Regarding claims 12 and 13, the majority of the claim is verbatim derived from claim 1.  In the interest of brevity, the Examiner will not repeat the citations.  The sole difference is that claims 12 and 13 contain a transport station and folding stations.  

Therefore, the modified SanFilipo discloses: a transport station with a transport direction (Fig. 17, conveyor 238), and folding stations (Fig. 17, folders 232 and 246), and further folding station (as per claim 13) (Fig. 17, folders 232 and 246).

Sanfilipo discloses the claimed invention except for having 5 folding stations, each performing a single fold. As Sanfilipo clearly accomplishes the feat of folding, it would have been obvious to one having ordinary skill in the art at the time the invention was made to describe each individual folder as a station, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St.Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.  Furthermore, as the applicant has not provided actual structural drawings of the mechanism of the folding stations, the Examiner will interpret this limitation as though these stations are so generic as to be common in the art.   As such, Sanfilipo is considered to meet the “stations” as claimed by Applicant because Applicant has not provided specific structure to distinguish from the prior art 

Regarding claim 14, Sanfilipo further discloses: A use of the apparatus according to Claim 12 for manufacture of a container precursor.  (Title, “Flexible, stackable container used for storing a quantity of product and method for manufacturing same”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095.  The examiner can normally be reached on Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731